Citation Nr: 1034132	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-26 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
claimed as chronic depression.  

2.  Entitlement to service connection for lung scarring 
associated with pulmonary tuberculosis (PTB).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claims. 

The Board remanded the claims in June 2009 for additional 
development and to address due process concerns.  For the reasons 
to be more fully discussed below, the Board has concluded that 
remand is once again necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

Unfortunately, another remand is required in regards to the 
claims on appeal.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  Such development 
would ensure that his due process rights, including those 
associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

The Board previously remanded the claim for service connection 
for lung scarring associated with PTB in June 2009 for additional 
development.  In pertinent part, the Board noted that although 
records had been requested by the RO from the Pulmonary Disease 
Clinic in Sherman, Texas, no response had been received.  The 
RO/AMC was specifically instructed to attempt to obtain records 
from this facility and further instructed that if VA receives 
information showing that subsequent requests to this or another 
custodian could result in obtaining the records sought, then 
reasonable efforts will include an initial request and, if the 
records are not received, at least one follow-up request to the 
new source or an additional request to the original source, as 
required by 38 C.F.R. § 3.159.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Review of the claims folder 
reveals that the RO/AMC failed to attempt to obtain records from 
the Pulmonary Disease Clinic in Sherman, Texas.  This must be 
accomplished on remand.  Recent VA treatment records should also 
be obtained.  

To the extent such records could also reflect complaints or 
treatment for a psychiatric disorder, the Board finds that any 
decision with respect to the claim for service connection for a 
psychiatric disorder should be held in abeyance pending the 
completion of the development requested in this remand.  

Finally, as a result of the receipt of treatment records 
reflecting the Veteran's evaluation for PTB in 1982, regardless 
of whether additional treatment records are received, the Board 
finds that the Veteran should be provided with an appropriate 
examination to determine whether any residual of PTB is related 
to the Veteran's period of active service, or a period of three 
years after service.

It should be noted that evidence of activity on comparative study 
of X-ray films showing pulmonary tuberculosis within the 3-year 
presumptive period provided by § 3.307(a)(3) (2009) will be taken 
as establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  38 
C.F.R. § 3.371(a) (2009).  A diagnosis of pulmonary tuberculosis 
will be acceptable only when provided in: (1) service department 
records; (2) VA medical records of examination, observation or 
treatment; or (3) private physician records on the basis of that 
physician's examination, observation or treatment of the veteran 
and where the diagnosis is confirmed by acceptable clinical, X-
ray or laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  38 
C.F.R. § 3.374 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the VA Medical Centers in Dallas, 
Texas, and Bonham, Texas, dated since 
January 2010.  

2.  Attempt to obtain records from the 
Pulmonary Disease Clinic in Sherman, Texas.  
If VA receives information showing that 
subsequent requests to this or another 
custodian could result in obtaining the 
records sought, then reasonable efforts will 
include an initial request and, if the 
records are not received, at least one 
follow-up request to the new source or an 
additional request to the original source.  
38 C.F.R. § 3.159.

3.  Regardless of whether additional records 
are received pursuant to items 1 and 2, 
above, provide the Veteran with an 
appropriate examination to determine whether 
any current residual of PTB is related to 
active service.  The claims file must be 
made available to the examiner for review 
and its availability should be noted in the 
opinion that is provided.  All indicated 
studies should be conducted, and all 
findings reported in detail.  

The examiner should state whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
residual of PTB is related to the Veteran's 
period of active service, or to a period of 
three years after service.  In this regard, 
the examiner should comment on the Veteran's 
claim of a continuity of symptoms since 
service, the recent treatment records 
evidencing a diagnosis of PTB in 1982 (the 
Veteran was discharged from service in May 
1978), and additional records that may be 
received from the Pulmonary Disease Clinic 
in Sherman, Texas.  

A detailed rationale for the opinion should 
be provided.  

4.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

5.  Finally, readjudicate the claims.  If 
the benefit sought on appeal is not granted, 
issue an updated supplemental statement of 
the case (SSOC) and give the Veteran and his 
representative an appropriate amount of time 
to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


